DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 21-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHEN et al (US 2012/0093087) in view of MANGES (US 2017/0064498)

Regarding claim 21, 33,   CHEN et al (US 2012/0093087) discloses a method/system with a plurality of mobile agents each including a controller (CHEN: ¶11, mobile devices with inherent controller) , a plurality of devices, each device comprising a processing circuit and a radio, the processing circuit being connected to the radio and to the controller (CHEN: ¶11, 41, the transceiver is coupled with device; the transceiver has a process and memory coupled to it) of the respective agent comprising: 
receiving, by a first agent of a plurality of vehicular agents, a first packet, the first packet comprising first command data, the first command data comprising first received stamp data and first received mode data (CHEN: Fig. 10, ¶72-73, a node x (first agent) receives a first packet comprising a first data in terms of the time stamp (equivalent to time stamp data) the routing reference, and sink node identification (equivalent to first command data); the implicit command in terms of routing reference and sink information within the packet indicates whether to communicate using a random walk or trail based forwarding), the first received stamp data being a member of an ordered list (CHEN: ¶16, ¶58, an ordered list is in a sink table);
determining, by the first agent, that the first received stamp data is later in the ordered list than stored stamp data stored in the first agent (CHEN: ¶58-59, ¶62, the stamp data /time stamp is determine to be more recent); and in response to the determining, by the first agent, that the first received stamp data is later in the ordered list than the stored stamp data, overwriting the stored stamp data with the first received stamp data (CHEN: ¶62, recent timestamp data is stored in place of the older timestamp data).
CHEN remains silent regarding the mobile agent being autonomous robotic agents including an autopilot and the devices being swarm device.
However, MANGES (US 2017/0064498) discloses the mobile agent being autonomous robotic agents including an autopilot and the devices being swarm device (MANGES: ¶83, ¶88-89, the plurality of swarm devices and robotic agents including autopilot).
A person of ordinary skill in the art working with the invention of CHEN would have been motivated to use the teachings of MANGES as it provides a modern implementation scenario for ad-hoc networks as developments in the field of robotics progress and becomes more economical (¶13). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of CHEN with teachings of MANGES in order to improve user experience and expand consumer base. 

Regarding claim 22, 34, CHEN modified by MANGES discloses method/system of claim 21/33, wherein the receiving of the first packet comprises receiving the first packet from a second agent of the plurality of autonomous robotic agents (CHEN: ¶72, the first message is received from a second device).

Regarding claim 23, 35, CHEN modified by MANGES discloses method/system of claim 21/33, wherein the receiving of the first packet comprises receiving the first packet from an operator (MANGES: ¶105, packets sent from an operator).

Regarding claim 24, 36, CHEN modified by MANGES discloses method/system of claim 21/33, further comprising, in response to the determining, by the first agent, that the first received stamp data is later in the ordered list than the stored stamp data, transmitting, by the first agent, a packet comprising second command data, the second command data comprising the first received stamp data (CHEN: ¶61, a message is sent by a node with the most recent time stamp associated with a sink; ¶58, this timestamp is received by the node (equivalent to the first device) and is determined to be most recent for the sink).

Regarding claim 25, 37, CHEN modified by MANGES discloses method/system of claim 24/36, wherein the second command data further comprises the first received mode data (CHEN: ¶67, Fig. 6, data packet is forwarded i.e. information received is transmitted on to the next node; this forwarded includes information regarding the sink record related to the data packet; the node transmits the sink information indicating, implicitly, the mode data whether to adapt a random walk mode of trail based mode).

Regarding claim 26, 38 CHEN modified by MANGES discloses method/system of claim 21/33, further comprising, in response to the determining, by the first agent, that the first received stamp data is later in the ordered list than the stored stamp data, overwriting stored mode data stored in the first agent with the first received mode data (CHEN: ¶68-69, a more recent mobile sink information (equivalent to mode information) is stored along with the more recent timestamp).

Regarding claim 27, 39,  CHEN modified by MANGES discloses method/system of claim 26/38, further comprising, in response to the determining, by the first agent, that the first received stamp data is later in the ordered list than the stored stamp data, beginning to operate, by the first agent, in a mode corresponding to the first received mode data (CHEN: ¶68-69, a more recent mobile sink information (equivalent to mode information) is stored along with the more recent timestamp; begin to operate in a trail mode towards the most recent mobile sink).

Regarding claim 28, 40 CHEN modified by MANGES discloses method/system of claim 27/39, further comprising: receiving, by the first agent, a second packet, the second packet comprising second command data, the second command data comprising second received stamp data and second received mode data, the second received stamp data being a member of the ordered list; determining, by the first agent, that the second received stamp data is not later in the ordered list than the stored stamp data; and in response to the determining, by the first agent, that the second received stamp data is not later in the ordered list than the stored stamp data, not overwriting the stored stamp data with the first received stamp data (CHEN: ¶68-69, only a more recent mobile sink information (equivalent to mode information) is stored along with the more recent timestamp; begin to operate in a trail mode towards the most recent mobile sink and not the other data packets for any other or older sink node data).

Regarding claim 29, 41 CHEN modified by MANGES discloses method/system of claim 28/40, further comprising, in response to the determining, by the first agent, that the second received stamp data is not later in the ordered list than stored stamp data, transmitting, by the first agent, a packet comprising second command data, the second command data comprising the first received stamp data and the first received mode data (CHEN: ¶68-69, only a more recent mobile sink information (equivalent to mode information) is stored along with the more recent timestamp; begin to operate in a trail mode towards the most recent mobile sink and not the other data packets for any other or older sink node data).

Regarding claim 30,  CHEN modified by MANGES discloses method of claim 29, comprising transmitting, with a transmission cycle frequency, by the first agent, a plurality of packets (CHEN: ¶57, transmitting a plurality of messages based on the beacon intervals/cycle frequency).

Regarding claim 31,  CHEN modified by MANGES discloses method of claim 30, wherein each of the plurality of packets comprises vehicle data including a current position of the first agent (MANGES: ¶88, positional messages indicating position of the first agent).
Regarding claim 32, 42, CHEN modified by MANGES discloses method/system of claim 30/33, further comprising receiving, by a second agent of the plurality of autonomous robotic agents, a second packet, of the plurality of packets, from the first agent, wherein the method further comprises navigating, by the second agent, based on the vehicle data of the first agent (MANGES: ¶88-89, the node/device receiving the messages with positional information navigates through the network based on the vehicle data in the received information).
Regarding claim 43, CHEN modified by MANGES discloses system of claim 33, wherein the swarm device of each of the autonomous robotic agents is configured to broadcast packets on a channel that can be received by any other swarm device, of the plurality of swarm devices, within range (CHEN: ¶74-75, messages are overheard by devices within range; MANGES: ¶87-88, swarm devices).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21 and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 25 and 30 of U.S. Patent No. 11212814. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 21 and 33 of application claim all that is recited in claim 25 and 30 of the patent. An omission of an element and its functions is obvious variation if the function of the element is not desired (Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989)) (See MPEP, 2144.04 (ll)(a))..

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S MIAN whose telephone number is (571)270-7524. The examiner can normally be reached M,Th: 10a-9p, Tu,W:930a-530p, F:930a-1130a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OMER S. MIAN
Primary Examiner
Art Unit 2461



/OMER S MIAN/           Primary Examiner, Art Unit 2461